DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Iwamura (US 2005/0198327) taken in view of Frangioso (US 7,734,947). 
As to claim 21, Iwamura discloses a system, comprising: 
at least one processor; and a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement: 
detect a failure of a first replica of a database in a first data zone comprising a first one or more data centers, wherein the database is synchronously replicated to a second replica of the database in a second data zone comprising a second one or more data centers (¶0039-¶0040); 
responsive to the detection of the failure: perform a failover to the second replica of the database in the second data zone from the first replica of the database in the first data zone (¶0037); and 
update a record for an endpoint DNS name of the database to direct client requests using the endpoint DNS name to the second replica of the database in the second data zone instead of the first replica of the database in the first data zone (¶0076).
Iwamura fails to disclose: wherein the second data zone is selected out of a plurality of data zones offered by a database service that hosts the database via an interface of the database service.
Frangioso (US 7,734,947) discloses A cluster-wide published configuration system and method is provided for assigning host nodes to virtual interfaces (VIFs) in a cluster of data storage systems. A coordinating VIF manager publishes a set of failover rules using a replication database. The coordinating VIF manager monitors VIF hosting status within a cluster. In the event of a VIF failure, the coordinating VIF manager publishes a reassignment of host nodes using a single read-write transaction of a replication database service (Abstract).
Frangioso does disclose wherein the second data zone is selected out of a plurality of data zones offered by a database service that hosts the database via an interface of the database service (column 4, liens 11-21 & columns 12-13, lines 66-20).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement Iwamura’s data replication with Frangioso’s plurality of data zones. A person of ordinary skill in the art would have been motivated to make the modification because the replication database sites provide the infrastructure for a wide-ranging tasks as maintenance of a single-system image within system management, transactional handshaking during interface failover, and the cluster-wide propagation of volume location information to support autonomous function in segmented networks (Frangioso: column 3, lines 55-67).

As to claim 22, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to monitor health of the first replica of the database, wherein the failure of the first replica of the database is detected as a result of the monitoring (¶0023).

As to claim 23, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to store an event indicative of the failure of the first replica as part of a log accessible via an interface (¶0072).

As to claim 24, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to receive a request that enables replication of the database across the first data zone and second data zone (¶0097).

As to claim 25, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to receive a request to create the database that specifies a replication parameter set to "true" (¶0096).

As to claim 26, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to provide information regarding the failure in further response to the detection of the failure (¶0046).

As to claim 27, Iwamura discloses the system of claim 21, wherein the database is implemented as part of a cloud application (¶0028).

As to claim 28, Iwamura discloses a method, comprising: 
detecting a failure of a first replica of a database in a first data zone comprising a first one or more data centers, wherein the database is synchronously replicated to a second replica of the database in a second data zone comprising a second one or more data centers (¶0039-¶0040); 
responsive to detecting the failure: performing a failover to the second replica of the database in the second data zone from the first replica of the database in the first data zone (¶0037); and 
updating a record for an endpoint DNS name of the database to direct client requests using the endpoint DNS name to the second replica of the database in the second data zone instead of the first replica of the database in the first data zone (¶0076).
Iwamura fails to disclose: wherein the second data zone is selected out of a plurality of data zones offered by a database service that hosts the database via an interface of the database service.
Frangioso (US 7,734,947) discloses A cluster-wide published configuration system and method is provided for assigning host nodes to virtual interfaces (VIFs) in a cluster of data storage systems. A coordinating VIF manager publishes a set of failover rules using a replication database. The coordinating VIF manager monitors VIF hosting status within a cluster. In the event of a VIF failure, the coordinating VIF manager publishes a reassignment of host nodes using a single read-write transaction of a replication database service (Abstract).
Frangioso does disclose wherein the second data zone is selected out of a plurality of data zones offered by a database service that hosts the database via an interface of the database service (column 4, liens 11-21 & columns 12-13, lines 66-20).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement Iwamura’s data replication with Frangioso’s plurality of data zones. A person of ordinary skill in the art would have been motivated to make the modification because the replication database sites provide the infrastructure for a wide-ranging tasks as maintenance of a single-system image within system management, transactional handshaking during interface failover, and the cluster-wide propagation of volume location information to support autonomous function in segmented networks (Frangioso: column 3, lines 55-67).

As to claim 29, Iwamura discloses the method of claim 28, further comprising monitoring health of the first replica of the database, wherein the failure of the first replica of the database is detected as a result of the monitoring (¶0023).

As to claim 30, Iwamura discloses the method of claim 28, further comprising storing an event indicative of the failure of the first replica as part of a log accessible via an interface (¶0072).

As to claim 31, Iwamura discloses the method of claim 28, further comprising receiving a request that enables replication of the database across the first data zone and second data zone (¶0097).

As to claim 32, Iwamura discloses the method of claim 28, further comprising receiving a request to create the database that specifies a replication parameter set to "true" (¶0096).

As to claim 33, Iwamura discloses the method of claim 28, further comprising providing information regarding the failure in further response to the detection of the failure (¶0046).

As to claim 34, Iwamura discloses the method of claim 28, wherein the database is implemented as part of a cloud application (¶0028).

As to claim 35, Iwamura discloses one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices, cause the one or more computing devices to implement: 
detecting a failure of a first replica of a database in a first data zone comprising a first one or more data centers, wherein the database is synchronously replicated to a second replica of the database in a second data zone comprising a second one or more data centers (¶0039-¶0040); 
responsive to detecting the failure: performing a failover to the second replica of the database in the second data zone from the first replica of the database in the first data zone (¶0037); and 
updating a record for an endpoint DNS name of the database to direct client requests using the endpoint DNS name to the second replica of the database in the second data zone instead of the first replica of the database in the first data zone (¶0076).
Iwamura fails to disclose: wherein the second data zone is selected out of a plurality of data zones offered by a database service that hosts the database via an interface of the database service.
Frangioso (US 7,734,947) discloses A cluster-wide published configuration system and method is provided for assigning host nodes to virtual interfaces (VIFs) in a cluster of data storage systems. A coordinating VIF manager publishes a set of failover rules using a replication database. The coordinating VIF manager monitors VIF hosting status within a cluster. In the event of a VIF failure, the coordinating VIF manager publishes a reassignment of host nodes using a single read-write transaction of a replication database service (Abstract).
Frangioso does disclose wherein the second data zone is selected out of a plurality of data zones offered by a database service that hosts the database via an interface of the database service (column 4, liens 11-21 & columns 12-13, lines 66-20).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement Iwamura’s data replication with Frangioso’s plurality of data zones. A person of ordinary skill in the art would have been motivated to make the modification because the replication database sites provide the infrastructure for a wide-ranging tasks as maintenance of a single-system image within system management, transactional handshaking during interface failover, and the cluster-wide propagation of volume location information to support autonomous function in segmented networks (Frangioso: column 3, lines 55-67).

As to claim 36, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement monitoring health of the first replica of the database, wherein the failure of the first replica of the database is detected as a result of the monitoring (¶0023).

As to claim 37, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement storing an event indicative of the failure of the first replica as part of a log accessible via an interface (¶0072).

As to claim 38, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement receiving a request that enables replication of the database across the first data zone and second data zone (¶0097).

As to claim 39, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement receiving a request to create the database that specifies a replication parameter set to "true" (¶0096).

As to claim 40, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement providing information regarding the failure in further response to the detection of the failure (¶0046).

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Hansen (US 2011/0022883) discloses a replicated decentralized storage system comprises a plurality of servers that locally store disk images for locally running virtual machines as well as disk images, for failover purposes, for remotely running virtual machines. To ensure that disk images stored for failover purposes are properly replicated upon an update of the disk image on the server running the virtual machine, a hash of a unique value known only to the server running the virtual machine is used to verify the origin of update operations that have been transmitted by the server to the other servers storing replications of the disk image for failover purposes (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113